Mitchell, J.
Action to recover the value of two stacks of hay destroyed by fire alleged to have been scattered or thrown from an engine on defendant’s road. The only question presented by this appeal is whether the verdict is sustained by the evidence. In our judgment, the only point worthy of serious consideration is whether *216the finding of the jury as to the origin of the fire was warranted by the testimony. The evidence on this point is all circumstantial, which, in the nature of things, is usually the only kind that can be produced. It would serve no useful purpose to attempt to state this evidence, but we have examined it carefully, and while it does not strike us as being of the strongest or most conclusive character, yet we think it was sufficient to warrant the jury in finding that the damage was caused by fire scattered or thrown from a passing engine. The defendant having introduced no evidence to rebut the statutory presumption of negligence arising from that fact, the only other question for the jury was the amount of plaintiff’s damages, and the amount assessed was clearly justified by the evidence.
Order affirmed.